 1

 2

 3

 4                                UNITED STATES DISTRICT COURT
 5                                       DISTRICT OF NEVADA
 6                                                  ***
 7    BARRY MICHAELS,                                         Case No. 2:18-cv-01620-JAD-GWF
 8                                          Plaintiff,
             v.                                                            ORDER
 9
      NEXSTAR MEDIA GROUP, INC., et al.,
10
                                         Defendants.
11

12          This matter is before the Court on Plaintiff’s failure to file a Certificate as to Interested
13   Parties as required by LR 7.1-1. The Complaint (ECF No. 1) in this matter was filed August 28,
14   2018. LR 7.1-1 requires that pro se parties and attorneys for private non-governmental parties
15   must, upon entering a case, file a certificate as to interested parties, listing all persons, firms,
16   partnerships or corporations, known to have a direct, pecuniary interest in the outcome of the case,
17   including the names of all parent subsidiary, affiliate and/or insider of the named non-individual
18   parties. If there are no known interested parties, other than those participating in the case, a
19   statement to that effect must be filed. To date, Plaintiff has failed to comply. Accordingly,
20          IT IS ORDERED that Plaintiff shall file his Certificate as to Interested Parties, which fully
21   complies with LR 7.1-1 no later than October 10, 2018. Failure to comply may result in the
22   issuance of an order to show cause why sanctions should not be imposed.
23          Dated this 2nd day of October, 2018.
24

25
                                                             GEORGE FOLEY, JR.
26                                                           UNITED STATES MAGISTRATE JUDGE
27

28
                                                         1
